196 F.2d 727
AJAX ENGINEERING CORPORATION, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10635.
United States Court of Appeals Third Circuit.
Argued April 22, 1952.
Decided May 15, 1952.

Petition for Review of the Decision of the Tax Court of the United States.
Andrew B. Young, Philadelphia, Pa. (David P. Brown, Jr., Philadelphia, Pa., Frank W. Harris, Jr., Philadelphia, Pa., on the brief), for petitioner.
S. Dee Hanson, Washington, D. C. (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for respondent.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Upon this petition to review a decision of the Tax Court the sole question is when the taxpayer's first taxable year began. The taxpayer was incorporated on February 7, 1942 and the Tax Court found that its first taxable year began on that date. 17 T.C. 87.


2
The taxpayer asserts that the court erred in this determination and that the evidence establishes that it commenced business as a de facto corporation prior to December 31, 1941.


3
It will be observed that the question thus raised is a purely factual one which the Tax Court upon consideration of the evidence has resolved against the taxpayer's contention. Our examination of the record satisfies us that the evidence supports the conclusion of the Tax Court in this regard. Accordingly we cannot say that it is erroneous.


4
The decision of the Tax Court will be affirmed.